Citation Nr: 0823368	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  03-17 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected myositis, thoracic musculature, currently evaluated 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1970 to December 1971.

Service connection for myositis, thoracic musculature, was 
granted by the Department of Veterans Affairs Regional Office 
in Cleveland, Ohio (the RO) in a November 1972 rating 
decision; a 10 percent disability rating was assigned.  
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2002 rating decision of the RO 
which, in part, continued the assigned rating at 10 percent 
disabling.

This claim was remanded by the Board in November 2006 for 
further evidentiary development.  Such was accomplished, and 
in October 2007 the VA Appeals Management Center (AMC) issued 
a supplemental statement of the case (SSOC) which continued 
to deny the veteran's claim of entitlement to an increased 
disability rating for the service-connected thoracic spine 
disorder.  The veteran's claims folder has been returned to 
the Board for further appellate proceedings.  

The appeal is REMANDED to the RO via the AMC.

Issue not on appeal

In November 2006, the Board denied the veteran's claim of 
entitlement to service connection for osteoarthritis of the 
bilateral knees and legs.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2007). 


REMAND

The Board regrets remanding this claim a second time; 
however, as detailed below this claim requires additional 
procedural development.

The veteran is service connected for both a thoracic spine 
disability and a lumbar spine disability.  Specifically, the 
thoracic spine myositis is currently rated by the RO as 10 
percent disabling under 38 C.F.R. § 4.71, Diagnostic Codes 
5021-5003 [myositis-arthritis].  This is based on 
instructions contained in the regulation, which state that 
myositis "will be rated on limitation of motion of affected 
parts, as arthritis".  The lumbar spine disability is 
separately rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 [lumbosacral strain].  

Only the thoracic spine disability is in appellate status.  
In the March 2002 rating decision which forms the basis for 
this appeal, an increased disability rating was denied for 
the thoracic spine disability while an increased disability 
rating was granted for the lumbar spine disability.  The 
veteran disagreed with the decision as to the thoracic spine 
disability but did not disagree with the decision as to the 
lumbar spine disability.  See her November 2002 notice of 
disagreement.

At the time the veteran filed her March 2001 claim for 
increased disability ratings for her back disabilities, 
disabilities of the thoracic spine and lumbar spine were 
rated under separate diagnostic codes.  It appears that the 
thoracic spine disability was rated in the past under former 
Diagnostic Code 5291 [limitation of motion, thoracic spine].  
However, during the pendency of this appeal, the applicable 
rating criteria for the spine, found at 38 C.F.R. § 4.71a, 
were amended effective September 26, 2003.  See 68 Fed. Reg. 
51, 454-51, 458 (Aug. 27, 2003).  The current rating criteria 
consider the thoracic and lumbar spine segments together as 
the "thoracolumbar spine."

Although the veteran was furnished notice of the regulatory 
change in an April 2004 supplemental statement of the case, 
the RO did not specifically adjudicate the thoracic spine 
claim under the new spine regulations.

As stated above, myositis is rated based upon "limitation of 
motion of affected parts".  However, to so rate under the 
current schedular criteria involves evaluation of motion of 
the thoracolumbar spine under the General Rating Formula for 
Diseases and Injuries of the Spine, since the thoracic and 
lumbar spine segments are no longer rated separately.  The 
Board cannot do so in the first instance.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
this case must be returned to the agency of original 
jurisdiction for readjudication. 

This issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for service-
connected myositis of the thoracic 
spine, to include consideration under 
the revised criteria for evaluating 
disabilities of the spine.  If this 
involves readjudicating the lumbar spine 
disability, such should be done.  If the 
benefit sought on appeal remains denied, 
in whole or in part, VBA should provide 
the veteran with a SSOC and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


